Title: From Benjamin Franklin to William Franklin, 19–22 August 1772
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, August 19[–22], 1772.
I received yours of June 30. I am vexed that my letter to you, written at Glasgow, miscarried; not so much that you did not receive it, as that it is probably in other hands. It contained some accounts of what passed in Ireland, which were for you only.
As Lord Hillsborough in fact got nothing out of me, I should rather suppose he threw me away as an orange that would yield no juice, and therefore not worth more squeezing. When I had been a little while returned to London I waited on him to thank him for his civilities in Ireland, and to discourse with him on a Georgia affair. The porter told me he was not at home. I left my card, went another time, and received the same answer, though I knew he was at home, a friend of mine being with him. After intermissions of a week each, I made two more visits, and received the same answer. The last time was on a levee day, when a number of carriages were at his door. My coachman driving up, alighted and was opening the coach door, when the porter, seeing me, came out, and surlily chid the coachman for opening the door before he had enquired whether my lord was at home; and then turning to me, said, “My Lord is not at home.” I have never since been nigh him, and we have only abused one another at a distance. The contrast as you observe is very striking between his conversation with the Chief Justice, and his letter to you concerning your province. I know him to be as double and deceitful as any man I ever met with. But we have done with him, I hope, for ever. His removal has I believe been meditated ever since the death of the Princess Dowager. For I recollect that on my complaining of him about that time to a friend at Court whom you may guess, he told me, we Americans were represented by Hillsborough as an unquiet people not easily satisfied with any ministry, that however it was thought too much occasion had been given us to dislike the present: and asked me, whether, if he should be removed, I could name another likely to be more acceptable to us. I said, yes, there is Lord Dartmouth: we liked him very well when he was at the head of the Board formerly, and probably should like him again. This I heard no more of, but I am pretty sure it was reported where I could wish it, though I knew not that it had any effect.
As to my situation here nothing can be more agreeable, especially as I hope for less embarrassment from the new minister. A general respect paid me by the learned, a number of friends and acquaintance among them with whom I have a pleasing intercourse; a character of so much weight that it has protected me when some in power would have done me injury, and continued me in an office they would have deprived me of; my company so much desired that I seldom dine at home in winter, and could spend the whole summer in the country houses of inviting friends if I chose it. Learned and ingenious foreigners that come to England, almost all make a point of visiting me, for my reputation is still higher abroad than here; several of the foreign ambassadors have assiduously cultivated my acquaintance, treating me as one of their corps, partly I believe from the desire they have from time to time of hearing something of American affairs, an object become of importance in foreign courts, who begin to hope Britain’s alarming power will be diminished by the defection of her Colonies; and partly that they may have an opportunity of introducing me to the gentlemen of their country who desire it. The K. too has lately been heard to speak of me with great regard. These are flattering circumstances, but a violent longing for home sometimes seizes me, which I can no otherways subdue but by promising myself a return next spring or next fall, and so forth. As to returning hither, if I once go back, I have no thoughts of it. I am too far advanced in life to propose three voyages more. I have some important affairs to settle at home, and considering my double expences here and there, I hardly think my salaries fully compensate the disadvantages. The late change however being thrown into the balance determines me to stay another winter.

  P.S. August 22. I find I omitted congratulating you on the honour of your election in the Society for propagating the Gospel. There you match indeed my Dutch honour. But you are again behind, for last night I received a letter from Paris of which the inclosed is an extract, acquainting me that I am chosen Associé etranger (foreign member) of the Royal Academy there. There are but eight of these Associés etrangers in all Europe, and those of the most distinguished names for science. The vacancy I have the honour of filling, was made by the death of the late celebrated M. Van Swieten of Vienna. This mark of respect from the first Academy in the world, which Abbe Nolet, one of its members, took so much pains to prejudice against my doctrines, I consider as a kind of victory without ink-shed, since I never answered him. I am told he has but one of his sect now remaining in the Academy. All the rest who have in any degree acquainted themselves with electricity are as he calls them Franklinists. Yours, &c.
B. Franklin.
